                          Case 20-13005-CSS               Doc 135       Filed 12/31/20         Page 1 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                        )
             In re:                                                     )    Chapter 11
                                                                        )
             NORTHWEST HARDWOODS, INC., et al.,1                        )    Case No. 20-13005 (CSS)
                                                                        )
                                                          Debtors.      )    (Jointly Administered)
                                                                        )
                                                                        )    Re: Docket No. 108

                            CERTIFICATION OF COUNSEL REGARDING
                    REVISED PROPOSED ORDER, PURSUANT TO SECTION 327(a) OF
                   THE BANKRUPTCY CODE, AUTHORIZING THE RETENTION AND
                 EMPLOYMENT OF YOUNG CONAWAY STARGATT & TAYLOR, LLP AS
                CO-COUNSEL TO THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE

                            On December 16, 2020, Northwest Hardwoods, Inc. and its affiliated debtors and

         debtors in possession in the above-captioned cases (collectively, the “Debtors”) filed the Debtors’

         Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code, Authorizing the

         Retention and Employment of Young Conaway Stargatt & Taylor, LLP as Co-Counsel to the

         Debtors, Effective as of the Petition Date [Docket No. 108] (the “Application”), with the United

         States Bankruptcy Court for the District of Delaware (the “Court”). The deadline to file objections

         or respond to the Application was established as December 30, 2020 at 4:00 p.m. (ET) (the

         “Objection Deadline”).

                            Prior to the Objection Deadline, the Debtors received informal comments to the

         Application from the Office of the United States Trustee for the District of Delaware (the “U.S.

         Trustee”). No other informal responses or objections to the Application were received.



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27541604.2
                      Case 20-13005-CSS          Doc 135      Filed 12/31/20   Page 2 of 12




                        Following discussions with the U.S. Trustee, the Debtors have agreed to a revised

         form of order (the “Revised Proposed Order”), a copy of which is attached hereto as Exhibit A,

         which resolves the U.S. Trustee’s concerns. For the convenience of the Court and other interested

         parties, a blackline comparing the Revised Proposed Order against the form of order filed with the

         Application is attached hereto as Exhibit B.

                        WHEREFORE, as the Debtors did not receive any objections or responses other

         than those described herein, and the U.S. Trustee does not object to entry of the Revised Proposed

         Order, the Debtors respectfully request that the Court enter the Revised Proposed Order without

         further notice or hearing at the Court’s earliest convenience.

         Dated: December 31, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                  /s/ Jacob D. Morton
                                                 Sean M. Beach (4070)
                                                 Jacob D. Morton (6684)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: sbeach@ycst.com
                                                         jmorton@ycst.com

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 David M. Feldman (admitted pro hac vice)
                                                 J. Eric Wise (admitted pro hac vice)
                                                 Matthew K. Kelsey (admitted pro hac vice)
                                                 Alan Moskowitz (admitted pro hac vice)
                                                 200 Park Avenue
                                                 New York, New York 10166
                                                 Tel:    (212) 351-4000
                                                 Fax:    (212) 351-4035
                                                 Email: dfeldman@gibsondunn.com
                                                         ewise@gibsondunn.com
                                                         mkelsey@gibsondunn.com
                                                         amoskowitz@gibsondunn.com

                                                 Proposed Counsel to the Debtors and Debtors in Possession

27541604.2

                                                          2
             Case 20-13005-CSS   Doc 135   Filed 12/31/20   Page 3 of 12




                                   EXHIBIT A

                                  Revised Order




27541604.2
                  Case 20-13005-CSS              Doc 135       Filed 12/31/20         Page 4 of 12




                           THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                                )
    In re:                                                      )   Chapter 11
                                                                )
    NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (CSS)
                                                                )
                                                 Debtors.       )   (Jointly Administered)
                                                                )
                                                                )   Re: Docket No. 108

           ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY
          CODE, AUTHORIZING THE RETENTION AND EMPLOYMENT OF
       YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL TO THE
               DEBTORS, EFFECTIVE AS OF THE PETITION DATE

             Upon the Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy

Code, Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP as

Co-Counsel to the Debtors, Effective as of the Petition Date (the “Application”);2 and this Court

being satisfied, based on the representations made in the Beach Declaration and the Supplemental

Beach Declaration (collectively, the “Beach Declaration”), that Young Conaway is a “disinterested

person” as such term is defined in section 101(14) of the Bankruptcy Code, as modified by section

1107(b) of the Bankruptcy Code, and as required under section 327(a) of the Bankruptcy Code,

because (i) Young Conaway represents that it has no connection with the Debtors or other

Interested Parties, except as set forth in the Beach Declaration, (ii) Young Conaway is not a

creditor, equity security holder, or insider of the Debtors, (iii) none of Young Conaway’s attorneys

are, or were within two years of the Petition Date, a director, officer, or employee of the Debtors,


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
      Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
      Broadway, Suite 300, Tacoma, WA 98402.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Application.
                       Case 20-13005-CSS          Doc 135      Filed 12/31/20     Page 5 of 12




         and (iv) Young Conaway does not hold, and has neither represented nor represents, an interest

         materially adverse to the interests of the Debtors, their estates, or any class of creditors or equity

         security holders, by reason of any direct or indirect relationship to, connection, or interest in, the

         Debtors or for any other reason; and this Court having found that it has jurisdiction over this matter

         pursuant to 28 U.S.C. §1334(b) and the Amended Standing Order of Reference from the United

         States District Court for the District of Delaware dated as of February 29, 2012; and this Court

         having found that venue of these cases and the Application in this district is proper pursuant to 28

         U.S.C. §§ 1408 and 1409; and this Court having found that this matter is a core proceeding

         pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final order consistent with

         Article III of the United States Constitution; and it appearing that notice of the Application has

         been given as set forth in the Application and that such notice is adequate and no other or further

         notice need be given; and this Court having determined that the legal and factual basis set forth in

         the Application establishes just cause for the relief granted herein; and after due deliberation and

         sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED, as set forth herein.

                2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are hereby

         authorized to retain and employ Young Conaway as their co-counsel on the terms set forth in the

         Application, the Beach Declaration, and the Engagement Agreement, as modified by this Order,

         effective as of the Petition Date.

                3.      Young Conaway shall be entitled to allowance of compensation and reimbursement

         of expenses upon the filing and approval of interim and final applications pursuant to the sections

         330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other orders


27533157.4

                                                           2
                      Case 20-13005-CSS         Doc 135      Filed 12/31/20     Page 6 of 12




         as this Court may direct. Young Conaway intends to, and shall, make a reasonable effort to comply

         with the U.S. Trustee’s requests for information and additional disclosures as set forth in the

         Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

         under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective as of November 1, 2013

         (both in connection with this Application and the interim and final fee applications to be filed by

         Young Conaway in the Chapter 11 Cases).

                4.      Young Conaway shall provide reasonable notice to the Debtors, the U.S. Trustee,

         and any official committee before implementing any periodic increase of Young Conaway’s

         hourly rates set forth in the Beach Declaration, and shall file any such notice with the Court. The

         U.S. Trustee and the Debtors retain all rights to object to any rate increase on all grounds,

         including, but not limited to, the reasonableness standard provided in section 330 of the

         Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to section

         330 of the Bankruptcy Code.

                5.      Notwithstanding anything contained in the Engagement Agreement, Young

         Conaway shall only be reimbursed for legal fees incurred in connection with the Chapter 11 Cases

         to the extent permitted under applicable law and the decisions of this Court.

                6.      Notwithstanding anything contained in the Engagement Agreement to the contrary,

         the Engagement Agreement does not superseded the requirements of section 327(a) of the

         Bankruptcy Code that govern the retention of counsel for the Debtors. Young Conaway shall make

         all required disclosures and, in the event a material conflict arises, take all required actions to

         address and resolve the conflict.




27533157.4

                                                         3
                      Case 20-13005-CSS         Doc 135     Filed 12/31/20    Page 7 of 12




                7.     The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order in accordance with the Application.




27533157.4

                                                        4
             Case 20-13005-CSS   Doc 135   Filed 12/31/20   Page 8 of 12




                                   EXHIBIT B

                                    Blackline




27541604.2
                              Case 20-13005-CSS              Doc 135       Filed 12/31/20         Page 9 of 12




                                        THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


                                                                            )
                In re:                                                      )   Chapter 11
                                                                            )
                NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (CSS)
                                                                            )
                                                             Debtors.       )   (Jointly Administered)
                                                                            )
                                                                            )   Re: Docket No. __108

                       ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY
                      CODE, AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                   YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL TO THE
                           DEBTORS, EFFECTIVE AS OF THE PETITION DATE

                         Upon the Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy

            Code, Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP as

            Co-Counsel to the Debtors, Effective as of the Petition Date (the “Application”);2 and this Court

            being satisfied, based on the representations made in the Beach Declaration and the Supplemental

            Beach Declaration (collectively, the “Beach Declaration”), that Young Conaway is a “disinterested

            person” as such term is defined in section 101(14) of the Bankruptcy Code, as modified by section

            1107(b) of the Bankruptcy Code, and as required under section 327(a) of the Bankruptcy Code,

            because (i) Young Conaway represents that it has no connection with the Debtors or other

            Interested Parties, except as set forth in the Beach Declaration, (ii) Young Conaway is not a

            creditor, equity security holder, or insider of the Debtors, (iii) none of Young Conaway’s attorneys

            are, or were within two years of the Petition Date, a director, officer, or employee of the Debtors,


            1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                  number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
                  Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
                  Broadway, Suite 300, Tacoma, WA 98402.
            2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                  Application.

3.          2
7533157.1
                      Case 20-13005-CSS          Doc 135       Filed 12/31/20    Page 10 of 12




         and (iv) Young Conaway does not hold, and has neither represented nor represents, an interest

         materially adverse to the interests of the Debtors, their estates, or any class of creditors or equity

         security holders, by reason of any direct or indirect relationship to, connection, or interest in, the

         Debtors or for any other reason; and this Court having found that it has jurisdiction over this matter

         pursuant to 28 U.S.C. §1334(b) and the Amended Standing Order of Reference from the United

         States District Court for the District of Delaware dated as of February 29, 2012; and this Court

         having found that venue of these cases and the Application in this district is proper pursuant to 28

         U.S.C. §§ 1408 and 1409; and this Court having found that this matter is a core proceeding

         pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final order consistent with

         Article III of the United States Constitution; and it appearing that notice of the Application has

         been given as set forth in the Application and that such notice is adequate and no other or further

         notice need be given; and this Court having determined that the legal and factual basis set forth in

         the Application establishes just cause for the relief granted herein; and this Court having

         determined that the relief sought in the Application is in the best interests of the Debtors and their

         estates; and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED, as set forth herein.

                2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are hereby

         authorized to retain and employ Young Conaway as their co-counsel on the terms set forth in the

         Application, the Beach Declaration, and the Engagement Agreement, as modified by this Order,

         effective as of the Petition Date.

                3.      Young Conaway shall be entitled to allowance of compensation and reimbursement

         of expenses upon the filing and approval of interim and final applications pursuant to the sections


27533157.4
2.        2
7533157.1
                                                           2
                      Case 20-13005-CSS          Doc 135       Filed 12/31/20     Page 11 of 12




         330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other orders

         as this Court may direct. Young Conaway intends to, and shall, make a reasonable effort to comply

         with the U.S. Trustee’s requests for information and additional disclosures as set forth in the U.S.

         Trustee Guidelines Guidelines for Reviewing Applications for Compensation and Reimbursement

         of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective as of

         November 1, 2013 (both in connection with this Application and the interim and final fee

         applications to be filed by Young Conaway in the Chapter 11 Cases).

                4.      Young Conaway shall provide reasonable notice to the Debtors, the U.S. Trustee,

         and any official committee appointed in the Chapter 11 Cases within ten business days of the

         implementation of any increase of the before implementing any periodic increase of Young

         Conaway’s hourly rates set forth in the ApplicationBeach Declaration, and file such notice with

         this Courtshall file any such notice with the Court. The U.S. Trustee and the Debtors retain all

         rights to object to any rate increase on all grounds, including, but not limited to, the reasonableness

         standard provided in section 330 of the Bankruptcy Code, and the Court retains the right to review

         any rate increase pursuant to section 330 of the Bankruptcy Code.

                5.      Notwithstanding anything contained in the Engagement Agreement, Young

         Conaway shall only be reimbursed for legal fees incurred in connection with the Chapter 11 Cases

         to the extent permitted under applicable law and the decisions of this Court.

                6.      Notwithstanding anything contained in the Engagement Agreement to the contrary,

         the Engagement Agreement does not superseded the requirements of section 327(a) of the

         Bankruptcy Code that govern the retention of counsel for the Debtors. Young Conaway shall make

         all required disclosures and, in the event a material conflict arises, take all required actions to

         address and resolve the conflict.


27533157.4
2.        2
7533157.1
                                                           3
                     Case 20-13005-CSS         Doc 135       Filed 12/31/20   Page 12 of 12




                7.     The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order in accordance with the Application.




27533157.4
2.        2
7533157.1
                                                         4
